Name: Commission Regulation (EEC) No 3621/91 of 13 December 1991 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 91 Official Journal of the European Communities No L 344/9 COMMISSION REGULATION (EEC) No 3621/91 of 13 December 1991 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Regulation (EEC) No 1235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 (1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2774/75 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 2205/90 0 ;  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The list of codes of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49. 0 OJ No L 128, 11 . 5. 1989, p. 29 . (3) OJ No L 282, 1 . 11 . 1975, p. 68. (4) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . No L 344/ 10 Official Journal of the European Communities 14. 12. 91 ANNEX to the Commission Regulation of 13 December 1991 fixing the export refunds on eggs Product code Destination (') Amount of refund I ECU/100 units 0407 00 11 000 02 5,20 0407 00 19 000 06 3,00 05 3,80 ECU/100 kg 0407 00 30 000 04 18,00 03 28,00 0408 11 10 000 01 96,00 0408 19 11 000 01 47,00 0408 19 19 000 01 51,00 0408 91 10 000 01 90,00 0408 99 10 000 01 15,00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America, 03 Kuwait, Bahrein , Oman, Qatar, the United Arab Emirates, the Republic of Yemen, and Hong Kong, 04 All destinations except those of 03, 05 Saudi Arabia, Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates and the Republic of Yemen, 06 All destinations except the United States of America and those of 05 above. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12 . 1987, p. 1 ).